Name: Council Regulation (EEC) No 2933/79 of 20 December 1979 extending Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 10 Official Journal of the European Communities 28 . 12. 79 COUNCIL REGULATION (EEC) No 2933/79 of 20 December 1979 extending Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Protocol on the Grand Duchy of Luxembourg, Having regard to Council Regulation (EEC) No 541 /70 of 20 March 1970 on agriculture in the Grand Duchy of Luxembourg ( ! ), Having regard to Council Regulation (EEC) No 3310/75 of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg (2), as last amended by Regulation (EEC) No 3043/78 (3), and in particular the second paragraph of Article 2 thereof, Having regard to the proposal from the Commission , Whereas, under the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxem ­ bourg, Belgium, Luxembourg and the Netherlands are to apply the system provided for in the third para ­ graph of Article 6 of the Convention on the Economic Union of Belgium and Luxembourg of 25 July 1921 ; whereas the application of this system was last extended by Regulation (EEC) No 3043/78 until full harmonization of specific duties on wine in the Community is achieved , but not beyond 31 December 1979 ; whereas, however, the Council has to decide to what extent these provisions should be retained, amended or discontinued ; Whereas at the present time the harmonization of specific duties on wine in the Community has not been achieved ; whereas the application of the said system in favour of Luxembourg wines will continue to be of benefit to the agricultural income of the Grand Duchy of Luxembourg in the sector concerned ; Whereas, having regard to the other reasons set out in Regulations (EEC) No 541 /70 and (EEC) No 3310/75, the term of this latter Regulation should now be extended, HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 2 of Council Regula ­ tion (EEC) No 3310/75, '31 December 1979' shall be replaced by *31 December 1980 '. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J.TUNNEY (') OJ No L 68 , 25 . 3 . 1970 , p. 3 . (2) OJ No L 328 , 20 . 12 . 1975, p . 12 . (3 ) OJ No L 361 , 23 . 12 . 1978 , p. 9 .